Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDS submitted on 05/06/2021 has been considered by the examiner. However, the examiner has found that the 4 NPL references submitted by the applicant are not prior art and have been removed from consideration.

Claim Objections
	Claims 16 and 20 are objected to because of the following informalities:  the term “heigh” is misspelled and should be changed to -- height --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,5, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160206486 issued to Eskridge in view of U.S Publication No. 20110203050 issued to Rogers.

Regarding claim 1,
	Eskridge discloses a patient support apparatus (Eskridge: FIG. 1 (10)) comprising: a base frame (Eskridge: FIG. 3 (22, 24, 26, 28, 72a-72d, 42, 43)) arranged for movement about a floor surface (Eskridge: FIG. 2 the bed can be moved about a floor surface by sliding legs 72a-d along the surface) and defining a foot end and a head end, (Eskridge: FIG. 2 wherein the head end may be interpreted as the side with the raised deck section and the foot end may be interpreted as the side where (80) is located) the base frame including first and second longitudinal rails extending between the foot end and the head end (Eskridge: FIG. 2 (26, 28)) … and a patient support deck (Eskridge: FIG. 3 (60, 62)) to provide support to a patient, the patient support deck including: a fowler deck section coupled to the base frame for pivoting movement relative to the first and second longitudinal rails, (Eskridge: FIG. 3 (62) see also [0026] “To attach the articulating frame 50 to the adjustable bed foundation 10, the articulating frame 50 is secured to each one of the second pair of cross members 42, 43 and to each one of the first pair of cross members 40, 41 by gap brackets 71a, 71b, 71c, 71d that are secured, to the stationary section 52 of the articulating frame 50 by horizontally-driven screws.”) … the base deck section including a plurality of lateral braces (Eskridge: FIG. 3 (40, 41)) …
	Eskridge does not appear to disclose a plurality of lateral receivers formed in each of the first and second longitudinal rails; and a base deck section attached to the first and second longitudinal rails ... having notched ends shaped to be inserted into a respective one the plurality of lateral receivers formed in the first and second longitudinal rails to assemble the patient support apparatus.

	Rogers discloses a plurality of lateral receivers formed in each of the first and second longitudinal rails.. (Rogers: [0040] “The bottom edge (30a-30d) includes three slots (38a-38d) which mate with the slots (26a-26c) of the long base support sections (12a-12c).” See FIG. 1 (26a-26c)) and a base deck section attached to the first and second longitudinal rails, (Rogers: Abstract “The long and short sections (12a, 12b, 12c, 14a, 14b, 14c, 14d) are preferably molded from structural foam and the top edge (16a, 16b, 16c) of the long sections (12a, 12b, 12c) include a plurality of threaded male projections (42a, 42b, 42c) molded into them. Fasteners (64) are used to attach upper deck sections (54a, 54b, 54c) to the threaded projections (42a, 42b, 42c) on the base (100).” Wherein (12a, 12b, 12c) may be interpreted as longitudinal rails) having notched ends shaped to be inserted into a respective one the plurality of lateral receivers formed in the first and second longitudinal rails to assemble the patient support apparatus. (Rogers: [0040] wherein lateral braces (14) have notched ends (38a-38d) that mate with lateral receivers (26a-26c) located in the first and second longitudinal rails (12a, 12c))
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eskridge to have lateral receivers and notched ends on lateral braces as well as a deck section attached to longitudinal rails as taught by Rogers since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the bed foundation and the deck to be firmly secured in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	The Eskridge/Rogers combination discloses the patient support apparatus as set forth in claim 1, wherein the first and second longitudinal rails each comprise an outer rail surface and an inner rail surface, with each of the plurality of lateral receivers defined extending through the outer rail surface and through the inner rail surface. (Rogers: FIG. 1 (26a-26c) extend through both the outer and inner rail surfaces)

Regarding claim 3,
	The Eskridge/Rogers combination discloses the patient support apparatus as set forth in claim 2, wherein the first and second longitudinal rails each further comprise an upper rail surface and a lower rail surface; and wherein each of the plurality of lateral receivers are spaced vertically between the upper rail surface and the lower rail surface. (Rogers: FIG. 1 (26a-26c) are spaced vertically between the upper rail surface and the lower rail surface of 12a-12c)

Regarding claim 5,
	The Eskridge/Rogers combination discloses the patient support apparatus as set forth in claim 1, wherein the base deck section further includes a base deck skin (Eskridge: FIG. 1 (60) wherein the outer surface of the deck may be interpreted as a deck skin) supported on the first and second longitudinal rails and on the plurality of lateral braces. (Eskridge: FIG. 3 the deck skin is supported by the lateral braces (41, 40, 24) as well as longitudinal rails (45, 44) and (26, 28))

Regarding claim 12,
	The Eskridge/Rogers combination discloses the patient support apparatus as set forth in claim 1, wherein each of the plurality of lateral receivers has a generally U-shaped profile. (Rogers: FIG. 1 (26a-26c) wherein the slots have a U-shaped profile.)

Regarding claim 13,
	The Eskridge/Rogers combination discloses the patient support apparatus as set forth in claim 1, wherein each of the plurality of lateral braces has a generally rectangular profile. (Eskridge: FIG. 3 (40, 41) the braces are generally rectangular.)

Regarding claim 14,
	The Eskridge/Rogers combination discloses the patient support apparatus as set forth in claim 1, wherein each of the plurality of lateral braces have an upper brace surface and a lower brace surface, a pair of opposing lateral brace end faces, a pair of lateral notch faces defined by the notched ends, and vertical notch faces defined by the notched ends. (Rogers: see annotated figure below)

    PNG
    media_image1.png
    218
    767
    media_image1.png
    Greyscale


Regarding claim 15,
	 The Eskridge/Rogers combination discloses the patient support apparatus as set forth in claim 14, wherein the vertical notch faces are arranged generally perpendicular to the lateral notch faces. (Rogers: See annotated figure in claim 14)


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160206486 issued to Eskridge in view of U.S Publication No. 20110203050 issued to Rogers further in view of U.S. Patent No. 5996150 issued to Blevins.

Regarding claim 6,
	The Eskridge/Rogers combination discloses the patient support apparatus as set forth in claim 5.
	Eskridge does not appear to disclose wherein the base deck skin defines a base deck width and a base deck length; and wherein the base deck length is larger than the base deck width. (Eskridge: FIG. 3 shows (60) having a larger length than a width of the deck.)
	However, Blevins discloses wherein a deck aspect ratio of the deck length to the base deck width is larger than 1.1:1. (Blevins: col. 5 lines 8-14 wherein the seat and foot platform which would otherwise be integral in Eskridge have a combined length of 36 inches and width of 24.5 inches yielding a ratio of 1.47:1 larger than 1.1:1)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eskridge to have a deck length larger than a width as taught by Blevins in order to better accommodate taller patients in which one of ordinary skill in the art would have recognized as a predictable result.
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a deck panel whose length is larger than its width for the purpose of accommodating taller patients and saving money in manufacturing since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instant case, a typical twin size bed has dimensions of 38” by 75” as evidenced by https://musesleep.com/blogs/daily-muse/mattress-size-chart-and-mattress-dimensions  which is designed for a single adult. Eskridge discloses in [0028] that (62) is a head section meant to articulate a head of a user/patient. The average size of a human head is about 10-12 inches. Assuming the bed is a twin, 75-12 is 63 and 63/38 is 1.658 which is greater than the ratio of 1.1:1 and 1.4:1. Thus it would have been obvious for one having ordinary skill in the art to modify the dimensions accordingly in order to accommodate taller patients and save money in manufacturing in which one of ordinary skill in the art would have recognized as a predictable result.


Regarding claim 7,
	The Eskridge/Rogers combination discloses the patient support apparatus as set forth in claim 6.
	Eskridge does not appear to disclose wherein a base deck aspect ratio of the base deck length to the base deck width is larger than 1.1:1.
	However, Blevins discloses wherein a deck aspect ratio of the deck length to the base deck width is larger than 1.1:1. (Blevins: col. 5 lines 8-14 wherein the seat and foot platform which would otherwise be integral in Eskridge have a combined length of 36 inches and width of 24.5 inches yielding a ratio of 1.47:1 larger than 1.1:1)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eskridge to have a deck aspect ratio of the deck length to deck with larger than 1.1:1 as taught by Blevins in order to better accommodate taller patients in which one of ordinary skill in the art would have recognized as a predictable result.
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a deck panel whose length is larger than its width for the purpose of accommodating taller patients and saving money in manufacturing since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instant case, a typical twin size bed has dimensions of 38” by 75” as evidenced by https://musesleep.com/blogs/daily-muse/mattress-size-chart-and-mattress-dimensions  which is designed for a single adult. Eskridge discloses in [0028] that (62) is a head section meant to articulate a head of a user/patient. The average size of a human head is about 10-12 inches. Assuming the bed is a twin, 75-12 is 63 and 63/38 is 1.658 which is greater than the ratio of 1.1:1 and 1.4:1. Thus it would have been obvious for one having ordinary skill in the art to modify the dimensions accordingly in order to accommodate taller patients and save money in manufacturing in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 8,
	The Eskridge/Rogers/Blevins combination discloses the patient support apparatus as set forth in claim 7, wherein the base deck aspect ratio is larger than 1.4:1. (Blevins: col. 5 lines 8-14 wherein the seat and foot platform which would otherwise be integral in Eskridge have a combined length of 36 inches and width of 24.5 inches yielding a ratio of 1.47:1 larger than 1.1:1)
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a deck panel whose length is larger than its width for the purpose of accommodating taller patients and saving money in manufacturing since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instant case, a typical twin size bed has dimensions of 38” by 75” as evidenced by https://musesleep.com/blogs/daily-muse/mattress-size-chart-and-mattress-dimensions  which is designed for a single adult. Eskridge discloses in [0028] that (62) is a head section meant to articulate a head of a user/patient. The average size of a human head is about 10-12 inches. Assuming the bed is a twin, 75-12 is 63 and 63/38 is 1.658 which is greater than the ratio of 1.1:1 and 1.4:1. 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160206486 issued to Eskridge in view of U.S Publication No. 20110203050 issued to Rogers further in view of U.S. Patent No. 5996150 issued to Blevins further in view of U.S. Publication No. 20020178501 issued to Cook.

Regarding claim 9,
	The Eskridge/Rogers/Blevins combination discloses the patient support apparatus as set forth in claim 6, wherein the base deck skin is spaced from the floor surface at a fixed base deck height; (Eskridge: FIG. 1 wherein the base deck skin is spaced from the floor surface at some fixed height)
	Eskridge does not appear to disclose and wherein half the base deck length is larger than the fixed base deck height.
	However, Cook discloses an adjustable height bed that is capable of being lowered up to a few inches from the floor (2 to 5 inches) in [0042]. The examiner notes that the combination of both Cook and Eskridge would read on “wherein half the base deck length is larger than the fixed base deck height” because the base deck length of Eskridge is at least 65 inches when accounting for the “head section” and half of 65 inches is 32.5 inches which is much greater than the 2 to 5 inches disclosed in Cook.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eskridge to have an adjustable height feature as taught by Cook to avoid injury to a user prone to falling out of the bed in which one of ordinary skill in the art would have recognized as a predictable result.



Regarding claim 10,
	The Eskridge/Rogers/Blevins/Cook combination discloses the patient support apparatus as set forth in claim 9, wherein a base deck height ratio of the base deck length to the fixed base deck height is larger than 2.0:1. (The examiner notes again that the combination of Eskridge and Cook would read on this limitation since Cook discloses a bed that can be lowered to as low as 2 to 5 inches from the floor in [0042] and the base deck length of Eskridge is at least 65 inches (when accounting for just the 2nd panel) and half of 65 is 32.5 which is more than twice the length of the deck height when taken to be 5 inches from the floor.)

Regarding claim 11,
	The Eskridge/Rogers/Blevins/Cook combination discloses the patient support apparatus as set forth in claim 10, wherein the base deck height ratio is larger than 4.0:1. (The examiner notes again that the combination of Eskridge and Cook would read on this limitation since Cook discloses a bed that can be lowered to as low as 2 to 5 inches from the floor in [0042] and the base deck length of Eskridge is at least 65 inches (when accounting for just the 2nd panel) and half of 65 is 32.5 which is more than four times the length of the deck height when taken to be 5 inches from the floor.)

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160206486 issued to Eskridge in view of U.S Publication No. 20110203050 issued to Rogers further in view of U.S. Patent No. 1356467 issued to Payne.

Regarding claim 17,
	The Eskridge/Rogers combination discloses the patient support apparatus as set forth in claim 1.
	Eskridge does not appear to disclose further comprising first and second uprights coupled to the base frame adjacent to the foot end and extending between respective upper and lower upright ends; and a push bar operatively attached to the first and second uprights adjacent to the upper upright ends, with the push bar arranged for engagement by a caregiver to facilitate movement of the patient support apparatus about the floor surface.
	However, Payne discloses further comprising first and second uprights (Payne: FIG. 6 (35) wherein one leg of (35) may be interpreted as a first upright and the other leg interpreted as a second upright both having upper and lower upright ends) coupled to the base frame (Payne: FIG. 1 (11)) adjacent to the foot end and extending between respective upper and lower upright ends; (Payne: FIG. 1) and a push bar operatively attached to the first and second uprights adjacent to the upper upright ends, with the push bar arranged for engagement by a caregiver to facilitate movement of the patient support apparatus about the floor surface. (Payne: FIG. 6 wherein the bar that connects the first and second uprights (35) at the top may be interpreted as a push bar where a caregiver can push which would cause the bed to move on a floor surface.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eskridge to have a push bar with first and second uprights as taught by Payne in order to facilitate movement of the bed from room to room so that care can be provided to a user accordingly in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 18,
	The Eskridge/Rogers/Payne combination discloses the patient support apparatus as set forth in claim 17, further comprising caster wheels operatively attached to the base frame to promote movement of the patient support apparatus about the floor surface; and wherein caster wheels are operatively attached to the lower upright ends of each of the first and second uprights. (Payne: FIG. 6 shows caster wheels (not labeled) attach to the lower upright ends of the first and second uprights)

Regarding claim 19,
	The Eskridge/Rogers/Payne combination discloses the patient support apparatus as set forth in claim 17, wherein the first and second uprights are respectively disposed in abutment with the first and second longitudinal rails; and further comprising a first gusset plate coupled between the first upright and the first longitudinal rail, and a second gusset plate coupled between the second upright and the second longitudinal rail. (Payne: FIG. 6 shows (35) coupled to (11) which comprises of two longitudinal rails via a gusset plate (a collar which is unlabeled))

Regarding claim 20,
	The Eskridge/Rogers/Payne combination discloses the patient support apparatus as set forth in claim 17, wherein the base deck section further includes a base deck skin (Eskridge: FIG. 1 (60) wherein the outer surface of the deck may be interpreted as a deck skin) supported on the first and second longitudinal rails and on the plurality of lateral braces. (Eskridge: FIG. 3 the deck skin is supported by the lateral braces (41, 40, 24) as well as longitudinal rails (45, 44) and (26, 28)) wherein the base deck skin is spaced from the floor surface at a fixed base deck height; (Eskridge: FIG. 1 shows a deck skin spaced from the floor surface at a height) wherein the push bar is spaced from the floor surface at a fixed push bar height; (Payne shows a push bar that is spaced for a floor surface at a fixed height)
	Payne does not appear to disclose and wherein a push bar ratio of the fixed push bar height to the fixed base deck height is larger than 2.0:1.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a deck panel height to push bar height ratio to be 2.0:1 in order to have a deck that is lower to the surface of the floor thus preventing injury in case a user falls off the bed as well as allow for a patient to feel like he/she it not so close to a caregiver while the caregiver moves the bed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4 claims a plurality of fasteners that attach the base deck section to the first and second longitudinal rails as well as the lateral braces. The prior art of record does not appear to suggest such a feature.

Claim 16 claims a notch length is larger than the notch height. Based on the annotated figure in claim 14 the prior art would not disclose that specific feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673          

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673